Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Astete et al. Pub. No. US 2013/0290960 A1 (hereafter Astete) teaches a multi-tenant virtual machine infrastructure (MTVMI) allows multiple tenants to independently access and use a plurality of virtual computing resources via the Internet. Within the MTVMI, different tenants may define unique configurations of virtual computing resources and unique rules to govern the use of the virtual computing resources. The MTVMI may be configured to provide valuable services for tenants and users associated with the tenants.
Piccinini et al. Pub. No. US 2017/0060569 A1 (hereafter Piccinini) teaches a multi-tenant software program is maintained in a computing environment having a plurality of compatible instances of the program, each adapted to serve a plurality of tenants, with each controlling corresponding individual data. The method includes: receiving a maintenance request for a target instance, the target instance having one or more target tenants each controlling corresponding target individual data; selecting an auxiliary instance from other instances different from the target instance; providing the target individual data of each target tenant to the auxiliary instance; redirecting each target tenant by forwarding each target tenant request to the auxiliary instance; applying a maintenance operation on the target instance according to the maintenance request; returning the target individual data of each target tenant from the auxiliary instance in response to the applying of the maintenance operation; and restoring the serving of each target tenant request by the target instance.

The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195